DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-20 are pending in the application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 11-13 and 19, drawn to an evaluation process.
Group II, claim(s) 14-16 and 20, drawn to an evaluation device.
Group III, claim(s) 17, drawn to a manufacturing device.
Group IV, claim(s) 18, drawn to a nuclide transmutation system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IV lack unity of invention because the groups do not belong to permitted combination of claims in different categories, i.e. Group I is directed towards a process, Group II is directed towards an apparatus for carrying out said process, Group III is directed towards an apparatus for manufacturing a subcombination, and Group IV is directed towards a combination. See Annex B (Unity of Invention), Appendix AI (Administrative Instructions Under the PCT)

Additionally, Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP2001-165851 (“Ito”) in view of JP2009-042038 (“Kenji”) (citations refer to Applicant provided machine translations dated 12/17/2019). Ito discloses a method for evaluating a structure to be used for nuclide transmutation reaction ([0001]), the structure including a base material (101) containing at least one kind of metal (Pd) selected from the group consisting of hydrogen storage metals and hydrogen storage alloys (see PGPub 2020/0088629 (“instant PGPub”), [0041]), an intermediate layer (102) provided on the base material and stacked alternately with a first/intermediate layer (102) containing low work function substances (CaO) relatively lower in work function than the metal (see instant PGPub, [0043]) and a second/intermediate layer (102) containing the metal (Pd), and a surface layer (103) provided on the intermediate layer and containing the metal (Pd) (Fig. 4, [0037]), wherein the method comprises: irradiating the surface layer with light ([0027]), determining a composition of the structure ([0055]), setting a threshold of the composition based on a composition of the structure prepared in advance and a reaction yield obtained .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646